Citation Nr: 0512081	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's service-connected left ear hearing loss is 
currently manifested by a Level II hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his October 2000 VA examination, the veteran's main 
complaint was tinnitus and reduced hearing acuity.  It was 
noted that the veteran was aided binaurally with canal 
hearing aids issued from the Spokane VAMC Audiology Service 
in May 2000.  

Audiometric test results revealed normal thresholds through 
2000Hz with a severe high frequency sensorineural hearing 
loss in the right ear.  The left ear presented normal 
thresholds through 1500Hz with a severe sensori-neural 
hearing loss in the left ear.  Speech discrimination was 
excellent at 100 percent bilaterally.  Impedance study showed 
type As tympanograms bilaterally and absent ipsilateral 
stapedial reflex levels.

The audiological evaluation in, pure tone thresholds, in 
decibels, were as follows:

HERTZ
500 	1000 	2000 	3000 	4000 

LEFT 	EAR		50db	15db	 40db	 60db	 70db

VA treatment records dated in November 2002 indicate that the 
veteran brought his hearing aids back.  It was noted that 
they were fitted in June 2000, but had not been worn much.  
The veteran found that they made his tinnitus worse.  He was 
not sure that he was really hearing much better with them.  
It was noted that his loss, especially in the right ear, was 
borderline for hearing aid use.  He had an appointment for an 
audiological update next February.

A February 2003 VA audiology examination showed pure tone 
thresholds, in decibels, were as follows:

HERTZ
500 	1000 	2000 	3000 	4000

LEFT 	EAR		25db	 20db	 45db	 60db	 70db

At his June 2004 VA examination, the veteran reported that he 
was issued hearing aids; however, they did not help with the 
tinnitus and the hearing aids seemed to intensify the 
problem.  He indicated that he was not able to wear them 
after six months.  

The examination showed hearing loss present on the left and 
right.  There was tympanic membrane scarring in both ears and 
excessive cerumen build up.  The cerumen was removed 
successfully in both ears.  

The audiological evaluation in, pure tone thresholds, in 
decibels, were as follows:

HERTZ
500 	1000 	2000 	3000 	4000 
LEFT 	EAR		30db	 20db	 55db	 80db	 80db

The puretone threshold average was 58.75.

Speech recognition, performed with the Maryland CNC word list 
was 96 percent in the right ear and 92 percent in the left 
ear.  The level of presentation was 62 dBHL in the right and 
62 dBHL in the left ear.  

At his October 2004 Travel Board hearing, the veteran 
testified that he was not wearing hearing aids because the 
ones he was issued did not help.  He indicated that when 
people spoke to him they would have to repeat what they said 
because he could not hear them.  He testified that he did 
drive, but had trouble hearing horns and ambulance sirens.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By letters dated January 2001 and December 2004, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claim.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received his 
claim for a compensable evaluation for left ear hearing loss.  
The letters informed the appellant of what the evidence must 
show to establish entitlement to the benefit he wanted.  

The appellant was informed that he had within 60 days to 
submit information.  The appellant was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the January 2001 letter was sent, a rating decision was 
issued in May 2001 followed by a statement of the case in 
July 2002.  In June 2004 the veteran was scheduled for a VA 
audiological examination.  In September 2004, a supplemental 
statement of the case was issued.  In December 2004, the RO 
issued another VCAA notification letter to the veteran.  In 
correspondence dated in September 2004, the veteran responded 
that he had stated his case completely and requested that the 
appeals proceed without waiting an additional 60 days.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Criteria

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  
Service connection is in effect for left ear hearing loss 
with a noncompensable evaluation.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service- 
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2004).

In situations where service connection is in effect for only 
one ear (as in this case) and the appellant does not have 
total deafness in both ears (as in this case), the hearing 
acuity of the nonservice-connected ear is considered to be 
normal.  38 C.F.R. § 4.85(f). 

Analysis

The veteran was afforded a VA audiological evaluation in June 
2004, at which time puretone thresholds, in decibels, were as 
follows:

HERTZ
			500 	1000	      2000 	3000 	    4000 

LEFT 	EAR		30db	 20db	      55db	80db	    80db

The puretone threshold average was 58.75.

Speech recognition, performed with the Maryland CNC word list 
was 96 percent in the right ear and 92 percent in the left 
ear.  The level of presentation was 62 dBHL in the right and 
62 dBHL in the left ear.  

Under the circumstances of this case, the schedular criteria 
do not provide for assigning a compensable rating for 
service-connected left ear hearing loss.  The examination 
showed 92 percent discrimination in the left ear.  The pure 
tone threshold average was found to be 58.75.  Pursuant to 38 
C.F.R 4.85, Table VI, the veteran does not manifest hearing 
loss greater than level II in the left ear.  In accordance 
with 38 C.F.R 4.85, Table VII, and assigning the non-service 
connected right ear a Roman Numeral designation for hearing 
impairment of I, under 38 C.F.R. § 4.85(f), left ear level II 
hearing loss simply does not result in a compensable 
disability rating.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for left ear hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


